PER CURIAM.
This is a petition for writ of certiorari seeking review of an order of the trial court directing petitioner/defendant to produce all documentary material which might be reasonably required in order to permit the respondent to conduct an accounting of all matters which were made the subject of her complaint for an accounting.
The order under review was objected to on the ground that the trial court had not, and still has not, determined whether or not any right to an accounting exists. We find merit in petitioner’s objections. The trial court departed from the essential requirements of law in entering the order under review. The law is well-settled that it is premature to order the production of documents, objects, or things pertaining to the accounting itself, until the right to an accounting is determined. Discovery may be had as to matters pertaining only to plaintiff’s right to an accounting. Aly Handbags, Inc. v. Rosenfeld, 305 So.2d 56 (Fla.3d DCA 1974); Armstrong v. Piatt, 201 So.2d 830 (Fla. 4th DCA 1967); 1 Fla. Jur.2d, Accounts and Accounting § 24.
The petition for certiorari is granted and the order under review is quashed and the cause is remanded for further proceedings.